Citation Nr: 1748887	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to June 1997.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision, by the San Diego, California, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 20 percent for status post diskectomy for degenerative disk disease, lumbar spine.  He perfected a timely appeal to that decision.  

On June 25, 2014, the Veteran appeared and testified at a hearing before the Board.  A transcript of the hearing is of record.  

In October 2014, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in July 2015.  

In November 2016, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in March 2017.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion greater than 30 degrees without ankylosis; no incapacitating episodes of at least four weeks during any 12-month period have been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board notes that the January 2017 VA examination complies with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Laws and Regulations-Higher Evaluations
Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).  

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, which includes degenerative arthritis of the spine at Diagnostic Code 5242.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Notes (2), (4) (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the cervical spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is awarded for unfavorable ankylosis of the entire spine. 

 For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).  

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).  

III.  Factual background & Analysis-Degenerative disc space narrowing, LS.

By a rating action in September 2003, the RO granted service connection for status post diskectomy for degenerative disk disease, lumbar spine, evaluated as 60 percent, effective January 3, 2000; an evaluation of 100 percent is assigned, effective September 29, 2000, and an evaluation of 20 percent is assigned from December 1, 2000; and separate 10 percent evaluations were assigned for incomplete paralysis for each lower extremity, effective September 23, 2002.  

The Veteran's claim for an increased rating for his low back disorder (VA Form 21-4138) was received in .April 2009.  Submitted in support of the claim were VA progress notes dated from March 2008 to April 2009 which show that the Veteran received clinical attention and treatment for chronic low back pain.  

The Veteran was afforded a VA spine examination in June 2009.  At that time, he complained of pain in the lower back which he rated an 8 out of 10.  He also reported radiating pain into his left thigh which he rated a 5 out of 10.  The Veteran complained of flare-ups once every three days.  He noted that the precipitating factors of back pain are heavy lifting more than 20 pounds; with every flare-ups, he applies a heating pad and rest to alleviate the pain.  The Veteran also complained of malaise, dizziness, numbness, weakness of the back and erectile dysfunction.  The Veteran denied the use of any cane, crutches, or walker.  He denied the use of any back brace.  He is able to walk approximately a block.  He denied any falls because he is able to catch himself before it occurs.  He denied any subsequent trauma.  The Veteran complained of interference with heavy lifting of greater than 20 pounds and prolonged driving greater than three hours because of his low back condition.  The Veteran denied any incapacitating episodes requiring bed rest prescribed by a physician for the past 12 months.  The Veteran denied any history of neoplasms of the spine. After his discharge from the service in 1997 the Veteran worked as a limousine driver as an owner/operator.  He has been doing this type of work up to the current time.  He also worked in management at a car dealership at Mission Valley Used Car or the San Diego Auto Connection of California.  He has been working in this capacity up to the present time.  

Examination of the spine revealed a well-healed 2-1/2 inch posterior lumbar scar at the level of L4-L5.  The scar was nontender.  There was no swelling.   There were no spasms.  The scars were non-disfiguring, non-adhesive to the underlying tissues, and not ulcerogenic.  Range of motion of the thoracolumbar spine revealed flexion to 45 degrees with pain at 45 degrees.  Extension was to 20 degrees with pain at 20 degrees.  Right and left lateral flexion was to 15 degrees, and right and left lateral rotation was to 25 degrees.  The examiner noted that the Veteran had some increased pain but no weakness, fatigability, nor additional limitation of function secondary to repetitive range of motion.  Motor examination showed symmetric strength.  Sensory examination showed some mild change in sensation along both calves.  The reflexes were symmetric at the knees and the ankles.  Straight leg raising elicited complaints of pain at around 80 degrees bilaterally.  The examiner observed that the Veteran had a symmetric gait; he heel and toe walked slowly.  An x-ray of his lumbar spine dated June 11, 2009 showed an impression of mild degenerative disk disease at L5-Sl.  The pertinent diagnosis was mild degenerative disk disease at fifth lumbar-first sacral status post diskectomy in 2000 associated with mild sensory radiculopathy bilaterally.  The examiner stated that the Veteran had mild to moderate functional limitations with activities of daily living, specifically with heavy lifting of more than 20 pounds or prolonged driving of more than three hours.  

VA progress notes dated from July 2009 through June 2010 show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain; his treatment included medication and acupuncture.  During a clinical visit in February 2010, the Veteran reported that back pain comes and goes; he also complained of leg cramps.  The assessment was sporadic chronic back pain.  

On the occasion of a DBQ examination for evaluation of the back in October 2012, the Veteran indicated that he had daily aching pain in lower back with radiating pain into both legs.  It was noted that the back pain is treated with a TENS unit and medications as well as muscle relaxants.  The Veteran indicated that he is only able to walk up to 1/4 to 1/2 mile, and he is able to stand for only 5 to 10 minutes.  Forward flexion was to 70 degrees, with objective evidence of pain starting at 60 degrees.  Extension was to 20 degrees, with painful motion starting at 20 degrees.  Lateral flexion, bilaterally, was to 20 degrees, with painful motion starting at 20 degrees.  Lateral rotation was to 20 degrees, bilaterally, with painful motion starting at 20 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing.  After repetitive use testing, forward flexion was to 50 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees, bilaterally, and lateral rotation was to 20 degrees, bilaterally.  The examiner noted that the Veteran had additional limitation in range of motion following repetitive use testing.  

The examiner also noted that the Veteran had functional impairment after repetitive use, manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran had localized tenderness.  It was noted that the Veteran had guarding and muscle spasm but it did not result in abnormal gait or spinal contour. Muscle strength testing was 5/5 in the hip, knee and ankle plantarflexion.  Ankle dorsiflexion and great toe extension was 4/5.  No muscle atrophy was noted.  Deep tendon reflexes were 1+.  Sensory examination was normal.  Straight leg raising was negative.  No brace or other assistive devices were needed for ambulation.  Noted that the Veteran had moderate intermittent pain in the right and left lower extremity.  He had moderate paresthesias in the right and left lower extremity.  No numbness was noted.  Nerve roots involvement of L4/L5/S1/S2/S3 of the sciatic nerve.  The examiner described the severity of the radiculopathy in both sides as moderate.  The examiner noted that the Veteran does not have IVDS, but he had multilevel degenerative disc disease on x-ray.  The pertinent diagnosis was degenerative disc disease, multilevel, lumbar spine, with bilateral lower extremity radiculopathy.  It was noted that the Veteran works as limo driver but only part time because of back pain.  

The Veteran was afforded a VA examination in June 2015.  At that time, the Veteran complained of worsening pain in the lower back with associated stiffness.  It was noted that he had a laminectomy in 2000.  He has had acupuncture; he has also had water therapy in the past.  He has not had any injections to the lower back recently because he is diabetic and the concern is that cortisone would elevate his blood pressure.  The Veteran reported having flare-ups of pain in the lumbar spine; he avoids walking.  Forward flexion was to 40 degrees; extension was to 25 degrees, and lateral flexion was to 25 degrees, bilaterally, and lateral rotation was also to 25 degrees bilaterally.  The examiner noted that the Veteran had pain with all motions.  There was no evidence of pain with weight bearing.  The Veteran had mild tenderness over the lower lumbar paraspinal muscles.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner indicated that he was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner explained that there are no additional limitations during flare-ups due to loss of range of motion or when the joint is used repeatedly over a period of time, loss of weakness, fatigability or incoordination, for all orthopedic conditions examined.  

The examiner indicated that he was unable to state the decrease loss during flare-up or the additional loss of range of motion during flare-up for each joint and spine examined without resorting to mere speculation.  The examiner stated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 in all muscle groups.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  The Veteran had mild intermittent pain in the left lower extremity; he also had paresthesias and numbness in the left lower extremity.  He had mild radiculopathy.  There was no ankylosis of the spine.  No neurologic abnormalities were noted.  The examiner noted that the Veteran does have IVDS; however, the symptoms have not resulted in any episodes of acute signs or symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran was not using any assistive devices.  X-ray study revealed mild degenerative disc disease at L5-S1.  The lumbar spine disorder caused difficulty with lifting over 20 pounds and getting in and out of a vehicle.  The examiner also stated that the Veteran had mild left lower extremity radiculopathy by history only, no objective findings on examination at this time.  

VA progress notes dated from May 2013 to April 2016 show that the Veteran received ongoing clinical evaluation and treatment for chronic low back pain; his treatment included medication.  

On the occasion of another VA examination in January 2017, it was noted that the Veteran has had longstanding back problems.  He had a spinal surgery with disc decompression at L4-S1 in 2000; the surgery seemed to help his nerve pain, but he still had problems with lifting, bending, and squatting.  He currently worked part time (approximately 20 to 25 hours) driving cars.  It was also noted that the Veteran was currently taking muscle relaxers and oral pain medications for his back pain mostly in the evening.  He reported tingling in the left leg that starts from the buttock down the posterior thigh and travels to the toes occasionally daily that lasts for minutes.  The Veteran did not report any flare-ups of the thoracolumbar pain.  The Veteran indicated that he is limited from prolonged walking due to back pain; he is also unable to climb ladders due to his back pain.  The range of motion test results were reported to be abnormal or outside of normal range, and showed his forward flexion to be limited to 35 degrees.  Range of motion revealed extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation was to 10 degrees.  The Veteran reported difficulty tying his shoes and putting on his socks.  The examiner stated that pain was noted on examination and caused functional loss.  He had pain with forward flexion, extension and left lateral flexion.  There was evidence of pain with weight bearing.  The examiner noted tenderness to palpation in midline lower lumbar spine.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  He had no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  

The examiner indicated that he was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without resorting to mere speculation.  The examiner noted that the Veteran had guarding and muscle spasm that resulted in abnormal gait.  Muscle strength testing was 5/5.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.   There was decreased sensation to light touch in the left lower leg.  He had positive straight leg raising on the left leg.  The examiner noted moderate intermittent pain, paresthesias, and numbness in the left lower extremity.  Nerve roots involved L4/L5/S1/S2/S3 of the left side; he also had moderate radiculopathy of the left leg.  No ankylosis was noted.  There was no ankylosis of the spine.  No neurologic abnormalities were noted.  The examiner noted that the Veteran does have IVDS, however, the symptoms have not resulted in any episodes of acute signs or symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran was not using any assistive devices.  The examiner noted that the Veteran drives part time and has difficulty trying to drive full time due to back pain.  He noted that prolonged sitting and standing, limited speed and endurance for occupational work is limited due his symptomatic back spondylosis and radicular symptoms.  

The examiner further noted that passive range of motion could not be performed on the spine due to the Veteran guarding, and it was not a medically indicated examination in this setting.  The examiner observed pain when the spine was used in non-weight bearing activity such as bending forward while sitting.  The examiner stated that although the Veteran has been diagnosed with diabetes, his neuropathy found on examination today is a radiculopathy deemed to be due to the spine and not from peripheral neuropathy as he clearly has sciatica and exam tests that support radiculopathy.  

Based on a review of the record, the Board finds that the evidence does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine.  Specifically, the Veteran has never demonstrated flexion of his thoracolumbar spine limited to 30 degrees or less.  At most, upon VA examination in June 2009, the Veteran's forward flexion was shown to be limited to 45 degrees.  Even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  The examiner stated that the Veteran had some increased pain, but no weakness, fatigability, nor any additional limitation of function secondary to repetitive range of motion.  In October 2012, the Veteran's forward flexion was reported to be 70 degrees, with objective evidence of pain at 60 degrees.  And, the examiner noted that, after repetitive motion activity of the spine, forward flexion was reported to be 50 degrees.  Thus, even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  On examination in June 2015, the Veteran's forward flexion was shown to be limited to 40 degrees.  The examiner noted that the Veteran had pain with all motions; however, he also stated that there were no additional limitations during flare-ups due to loss of range of motion or when the joint is used repeatedly over a period of time, loss of weakness, fatigability or incoordination.  Again, even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  

More recently, in January 2017, the Veteran's forward flexion was reported to be 35 degrees.  The examiner noted that the Veteran had pain with all motions; however, he also stated that the Veteran was able to perform repetitive use testing with at least three repetitions, and he had no additional loss of function or range of motion after three repetitions.  Again, even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  As such, the evidence of record clearly demonstrates that the Veteran is not entitled to a higher disability rating of 20 percent based on limitation of motion.  

The Board has considered the lay and medical evidence; however, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that he was diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine during the any of the examinations cited above.  During the June 2015 and January 2017 examinations, the examiners specifically stated that there was no ankylosis of the spine.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

With regard to intervertebral disc syndrome, the evidence must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  In this case, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  On examination in June 2009, the Veteran denied any incapacitating episodes requiring bed rest prescribed by a physician for the past 12 months.  Similarly, during the June 2015 and January 2017 examinations, the examiners reported that the Veteran does have IVDS, however the symptoms have not resulted in any episodes of acute signs or symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran specifically denied having had any incapacitating episodes of spine disease.  As such, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes with bed rest that was prescribed by a physician.  Therefore, the Board finds that these rating criteria will not provide the Veteran with a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2016).  

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that separate disability ratings have been assigned for incomplete paralysis of the right and left lower extremities, respectively, associated with status post discectomy for DDD of the lumbar spine.  The propriety of these ratings is not currently before the Board for consideration.  There also is no evidence of any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.  

The preponderance of the evidence supports a finding that the criteria for a 20 percent rating for the Veteran's lumbar spine disability are appropriate for the pendency of the appeal.  No higher rating under 38 C.F.R. § 4.71a is warranted for the pendency of this appeal.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of degenerative arthritis of the lumbar spine are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  Although acknowledging the impact his lumbar spine disorder and associated radiculopathy on his employment, the record does not reflect that the Veteran is unable to obtain and/or maintain another form of employment as a result of his disabilities.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable obtain employment as a result of his disabilities.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his low back disorder and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

A rating higher than 20 percent for degenerative arthritis of the lumbar spine is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


